DETAILED ACTION
CLAIMS 1-24 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:
 “a temperature threshold monitor to identify a temperature condition associated with the device”;
Claim(s) 1:
 “a window information retriever to retrieve a current value of a network receive capacity parameter”;
Claim(s) 1:
 “a window adjustor to reduce the temperature of the device by generating a modified network receive capacity parameter”; and
Claim(s) 1:
 “a window threshold monitor to compare the current value of the network receive capacity parameter to a data threshold”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-24
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropps, US 9,411,400 Bl, (“Dropps”) in view of Bhooma, US 2013/0215746 Al, (“Bhooma”) in further view of  Mao et al., US 2017 /0180230 Al, (“Mao”).
Dropps, Bhooma, and Mao were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Dropps teaches an apparatus to reduce a temperature of a device, the apparatus comprising:
a temperature threshold monitor to identify a temperature condition associated with the device; (col. 6, ll. 19 – 30 “Switch element 120 includes a power controller 203 that receives ASIC die temperature information from temperature sensor 201 … If the temperature is high, then power to one or more receive buffers may be turned off, as described below in detail. Thus receive buffer usage in switch element 120 may be associated with overall ASIC temperature” See also col. 8, ll. 30-34.) 
a window information retriever to, in response to the temperature condition satisfying a thermal threshold, retrieve a current value of a network receive capacity parameter; (col. 9, ll. 7-16 “If T is equal to or greater than T2 (or has reached T2), then in block B412, network device 300 may elect not to write anymore new data. The affected receive buffers adjust flow control by reducing 10 the amount of credit for transmitters. This ensures that other devices are not sending information when the buffers are being powered down. In block B414, the power controller 302 determines if any of the receive buffers are empty. This may be ascertained based on signals 308A-308N or other status 15 that may be provided.” Emphasis added. See also Fig. 4, elements B410 –B414.
i.e. if the temperature is >= T2 – greater than a thermal threshold giving the claim the BRI – the controller adjusts the flow control/credit value – a network receive capacity parameter giving the claim the BRI --) 
Dropps does not teach a window threshold monitor to compare the current value of the network receive capacity parameter to a data threshold; and a window adjustor to reduce the temperature of the device by generating a modified network receive capacity parameter in response to the current value of the network receive capacity parameter satisfying the data threshold, 
Dropps goes on to teach that in order to control temperature in the receive circuit “power to one or more receive buffers may be turned off, as described below in detail. Thus receive buffer usage in switch element 120 may be associated with overall ASIC temperature.” col. 6, ll. 25-29 (emphasis added) and that flow control is adjusted by reducing credits advertised to transmitters. col. 9, ll. 9-35. 
Bhooma teaches a window threshold monitor to compare the current value of the network receive capacity parameter to a data threshold; and a window adjustor to reduce the temperature of the device by generating a modified network receive capacity parameter in response to the current value of the network receive capacity parameter satisfying the data threshold, ([0044] “receive window 502 may be reduced for process 302 in a single step (e.g., directly to minimum receive window 506) or in a series of steps ( e.g., incrementally until minimum receive window 506 is reached).” i.e. the receive window is compared to a minimum – a data threshold giving the claim the BRI – and reduced until the minimum is reached – satisfying the data threshold giving the claim the BRI -- )  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhooma with the teaching of Dropps as both references are directed to controlling flow in network receiver circuits. Moreover, Bhooma improves on Dropps teaching of reducing a number of receive buffers and advertised credits (Dropps col. 6, ll. 25-29, col. 9, ll. 9-35) by teaching a technique that reduces the window size of a link based on interarrival delay and priority, devoting resources to links that need them and removing resources from links that don’t need them, thus improving utilization of the network link. (Bhooma [0038])  
Dropps in view of Bhooma does not teach the modified network receive capacity parameter based on a ratio of the current value of the network receive capacity parameter and a decrease factor.  Note, Dropps goes on to teach that a credit correlates to the variable number of receive buffers powered on/off and thus credit varies over time (reduced/increased). (Dropps col. 6, ll. 25-30. See also col. 8, l. 51 – col. 9, l. 23)
Mao teaches the modified network receive capacity parameter based on a ratio of the current value of the network receive capacity parameter and a decrease factor.  
([0029] a calculated value of CBAW  [competitive base adjusted window (CBAW)] may be modified to an adjusted CBAW (i.e. CBAW'). For example, CBAW' may be set equal to CBAW/2 (i.e. CBAW'=CBAW/2). In such an instance the priority window size (PWS) may be calculated according to the formula: PWS=(CBAW'*TPI/ TPC)*(CTR/TCIR). Thus, PWS may be proportional to an adjusted competitive base adjusted window value (CBAW'), a traffic priority index (TPI) value, and a competitive traffic rate (CTR).” Emphasis added. i.e. the window size associated with a prioritized load – PWS – is reduced by a proportion.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mao with the teaching of Dropps as both references are directed to controlling network traffic in a computing device. Moreover Mao improves on Dropps’ teaching of adjusting receive window size to control system resource usage (Dropps  col. 8, l. 51 – col. 9, l. 23) by teaching a technique which receive window size so as to prioritize system resource usage, (Mao [0007], [0026] – [0029]) thus improving resource management and performance in the system. (Mao [0007])
Regarding Claim 2,
 Dropps does not teach wherein the window threshold monitor is to generate the modified network receive capacity parameter when the data threshold is satisfied.
Bhooma teaches wherein the window threshold monitor is to generate the modified network receive capacity parameter when the data threshold is satisfied.  ([0044] “receive window 502 may be reduced for process 302 in a single step (e.g., directly to minimum receive window 506) or in a series of steps ( e.g., incrementally until minimum receive window 506 is reached). Receive window 502 for process 302 may then be maintained at minimum receive window 506” Emphasis added. i.e. the current window is immediately reduced to the minimum if it is not already at that level).
Regarding Claim 3,
 Dropps does not teach  wherein the data threshold is satisfied when the current value of the network receive capacity parameter is greater than a minimum quantity of bytes to be advertised by the device.  
Bhooma teaches wherein the data threshold is satisfied when the current value of the network receive capacity parameter is greater than a minimum quantity of bytes to be advertised by the device.  
receive window 502 for process 3 02 may be steadily reduced until a minimum receive window 506 is reached. For example, receive window 502 may be reduced for process 302  …  in a series of steps ( e.g., incrementally until minimum receive window 506 is reached). Receive window 502 for process 302 may then be maintained at minimum receive window 506 to enable the continued sampling of packets from the network link and the calculation of interarrival delay 402 using the packets. For example, receive window 502 may have a floor (e.g., minimum receive window 506) ….” Emphasis added. i.e. the current window is compared to a floor, and allowed to be decremented until the floor is reached).
Regarding Claim 4,
 Dropps does not teach wherein the data threshold is satisfied when the current value of the network receive capacity parameter is not greater than a minimum quantity of bytes to be advertised by the device, the window adjustor to maintain the network receive capacity parameter at a value equal to the data threshold during the temperature condition.  
Bhooma teaches wherein the data threshold is satisfied when the current value of the network receive capacity parameter is not greater than a minimum quantity of bytes to be advertised by the device, the window adjustor to maintain the network receive capacity parameter at a value equal to the data threshold during the temperature condition.  ([0044] “receive window 502 for process 3 02 may be steadily reduced until a minimum receive window 506 is reached. For example, receive window 502 may be reduced for process 302  …  in a series of steps ( e.g., incrementally until minimum receive window 506 is reached). Receive window 502 for process 302 may then be maintained at minimum receive window 506 to enable the continued sampling of packets from the network link and the calculation of interarrival delay 402 using the packets. For example, receive window 502 may have a floor (e.g., minimum receive window 506) ….” Emphasis added. i.e. the current window is compared to a floor, and allowed to be decremented until the floor is reached, whereby the window size is maintained.).
Regarding Claim 5,
 Dropps does not teach wherein the window adjustor is to identify a particular radio bearer to be targeted by the modified network receive capacity parameter.  
a management apparatus 208 in computer system 202 may adjust a set of receive windows 218-220 for senders 222-224 … Each receive window 218-220 may represent the amount of data computer system 202 is willing to accept from the corresponding sender without acknowledging ….” See also Fig. 2, elements 222-224, 214-216, and 218-220. See also [0025] “wireless acess points, cell towers …” See also [0029] “ senders … associated with different processes … .” See also [0040]. i.e. each sender can be wireless – a radio bearer giving the claim the BRI – and is assigned a priority and window size) 
Regarding Claim 6,
 Dropps does not teach wherein the particular radio bearer includes a default radio bearer.  
Bhooma teaches wherein the particular radio bearer includes a default radio bearer. ([0043] “receive window 502 for process 302 is set to a default value,” i.e. the sender associated with process 302 is assigned a default value – a default radio bearer giving the claim the BRI –) 
Regarding Claim 7,
 Dropps teaches wherein the temperature threshold monitor is to identify a transition of the temperature condition from an overtemperature condition to an undertemperature condition.  (Fig. 4, element B406. See also col. 6, ll. 25-30 i.e. flow control is adjusted base on whether temperature is over a threshold or under a threshold.) 
Regarding Claim 8,
 Dropps teaches wherein the window adjustor is to generate a recovery value for the network receive capacity parameter, (col. 9, ll. 30-35. “The flow control for the receive buffers and the network device is maintained by sending the appropriate credit when a buffer is power on or powered off ….” See also col. 8, ll. 53 – 60 “powers any additional buffers that may be powered off or places the receive buffers in an active state. The active state means that the buffers can be used to store information. The network device also adjusts flow control when the additional buffers are placed in the active state. The term "flow control" means that the port having the powered on receive buffer can advertise to another device or link partner that it has more storage space to store information.”) 

Bhoomah teaches the recovery value based on a sum of the current value of the network receive capacity parameter and an additive increase factor. ([0045] “As with the previous decrease of receive window 502 for process 302 to minimum receive window 506, receive window 502 may be increased to the initial value incrementally and/or in a single step” Emphasis added. i.e. the window increases in a step-wise fashion – a sum giving the claim the BRI –)
Claim(s) 9-24
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 2-6, and 8. Specifically:
Claim(s) 1 correspond(s) to claim(s) 9 and 17;
Claim(s) 2 correspond(s) to claim(s) 10 and 18;	
Claim(s) 3 correspond(s) to claim(s) 11 and 19;
Claim(s) 4 correspond(s) to claim(s) 12 and 20;
Claim(s) 5 correspond(s) to claim(s) 13 and 21
Claim(s) 6 correspond(s) to claim(s) 14 and 22; 
Claim(s) 7 correspond(s) to claim(s) 15 and 23; and
Claim(s) 8 correspond(s) to claim(s) 16 and 24. 
Therefore claim(s) 9-24 is/are rejected under the same reasoning set forth above over Dropps in view of Bhooma in further view of Mao.
Response to Arguments
Applicant's arguments filed 10/26/2020 (“Remarks”) have been fully considered. Examiner will discuss each argument in turn below.
Interpretation under 35 U.S.C. §112(f)/35 U.S.C. 112, sixth paragraph
“‘temperature threshold monitor,’ ‘window information retriever,’ ‘window adjuster,’ and ‘window threshold monitor’ are not ‘means’ or ‘step’ language nor are they generic placeholders.” (Remarks at p. 9). 
Applicant relies on the three part test recited in 35 U.S.C. § 112 Supplemental Guidelines:
[the above recited elements] can be established to be structural terms by providing evidence that: (1) The specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art recognized structure to perform the claimed function. The 35 U.S.C. 112 Supplemental Guidelines, 76 Fed. Reg. at 7167, and the 35 U.S.C. 112 Computer-Implemented Guidelines, 84 FR at 59
Remarks at p. 9
Applicant proceeds by first arguing that [0020]-[0026], [0029] – [0031], and Fig. 5 of the specification provide description to inform one of ordinary skill in the art that the term denotes structure, satisfying prong one of the test. Examiner respectfully disagrees in part. 
A review of the cited paragraphs of the specification finds language similar to the language found in the claims. That is, the elements – e.g. window information retriever – are recited and then a description of the function that the element performs follows. The actual structure of the element is not described, merely its function is.
On the other hand, Fig. 5 describes “a block diagram of an example processor platform 500 structured to execute the instructions of FIGS. 3-4 to implement the temperature controller 200 of FIG. 2.” Specification at [0046]. In other words, the specification describes a computer and algorithms to perform the claimed functions. 
Next, Applicant argues prong two of the test, citing to several general dictionaries which allegedly provide evidence that the term has achieved recognition as a noun denoting structure.
Regarding “temperature threshold monitor,” The Oxford English and Spanish Dictionary defines “monitor” as “a device used for observing, checking, or keeping a continuous record of a process or quantity.” httpsid'vAvw. lexica. conidwdefmitkm/monUox, (emphasis added). Regarding “window information retriever,” Dictionary.com defines “retriever” as a “a person or thing that retrieves.” httpsy/MwwJ,ictipmry,com^ (emphasis added). Regarding “window adjuster,” Collins English Dictionary defines “adjuster” as a “a device that allows you to alter a piece of equipment's position or setting.” IhCMi- :Cd..JlfL2if2f:dl::LdZ Regarding “window threshold monitor” The Oxford English and Spanish Dictionary defines “monitor” as “a device used for observing, checking, or keeping a continuous record of a process or quantity.” htim://www. lexica. com/en/definition/monitoY, (emphasis added).
Remarks at pp. 10-11. 
Examiner respectfully disagrees here, too. In each case the definitions cited provide similar means plus function language. The emphasized elements – i.e. device/thing – of dictionary definitions cited provide no more structure than the element at issue. In fact, device/thing are generic placeholders in and of themselves. 
Finally, Applicant argues prong three of the test, alleging that the cited elements “are not merely nonce words created specifically for use in the present application, but have been used a significant number of times in patents granted by the Office and, thus, are established in the art.” Remarks at p. 11. In support of this argument, Applicant cites to the large number of issued patents which contain the terms “monitor”, “retriever”, or “adjuster” in the issued claims. Id.. On this evidence, Applicant concludes that the cited terms “would be recognized as structural nouns, not nonce words, by persons having ordinary skill in the art.” Id..
Examiner respectfully disagrees. The presence of the elements at issue in issued patent claims does not convey that the terms are art recognized structural nouns. It merely conveys that the elements 
 Take for instance the terms “module”, “device”, “unit”, and “component”, which show up in issued U.S. patent claims 346,052; 2,174,540; 984,894; and 567,456 times respectively, but nevertheless likely invoke 35 U.S.C. §112(f)/35 U.S.C. 112, sixth paragraph (See MPEP § 2181.I.A).  
Examiner, therefore, respectfully disagrees that all three prongs of the test provided by the Supplemental Guidelines show that the elements at issue are structural terms. Accordingly, presumption that “temperature threshold monitor,” “window information retriever,” “window adjuster,” and “window threshold monitor are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, remains rebutted. (See Claim Interpretation section above).
Rejections under 35 U.S.C. § 103
Applicant first argues that “While the power controller described by Dropps includes comparing the temperature to a temperature threshold and adjusting the flow control to a receive buffer based on the comparison, Dropps does not describe adjusting the flow control to a receive buffer based on a thermal threshold and a data threshold.” Remarks at p. 13.
Examiner respectfully agrees. As applicant indicated, Dropps teaches reducing a window size when a thermal threshold is reached. Dropps further teaches that “one or more” receive buffers may be powered down and credit adjusted accordingly. (Dropps col. 6, ll. 25-29 and col. 9, ll. 9-35.). Bhooma is cited for its technique of reducing receive window size until a minimum size is reached. (See rejection of claim 1 above.). In other words Dropps teaches that the thermal limit may trigger a window reduction, and Bhooma improves on Dropps’ teaching by providing a technique that can incrementally reduce a window until a limit is met, improving resource allocation.
Applicant next argues that “While the Mao et al. describe adjusting the competitive base window value based on a calculation using proportions, Mao et al. do not describe the use of a thermal temperature and a data threshold to adjust the competitive base window value.” Remarks at p. 14.
Examiner respectfully disagrees. As discussed in the Rejection of claim 1 above, Dropps teaches reducing a window size when a thermal threshold is reached. Dropps further teaches that “one or more” receive buffers may be powered down and credit adjusted accordingly. (Dropps col. 6, ll. 25-29 and col. 9, ll. 9-35.). Bhooma is cited for its technique of reducing receive window size until a minimum size is reached. (See rejection of claim 1 above.). In other words Dropps teaches that the thermal limit may trigger a window reduction, and Bhooma improves on Dropps’ teaching by providing a technique that can incrementally reduce a window until a limit is met, improving resource allocation. Mao is cited for teaching a technique of reducing a window size by a proportional factor.
Finally, Applicant argues that “reducing the receive window to a minimum receive window in response to a interarrival delay, as described by Bhooma, does not describe in response to the temperature condition satisfying a thermal threshold.” Remarks at p. 15
Examiner respectfully disagrees. As discussed in the Rejection of claim 1 above, Dropps teaches reducing a window size when a thermal threshold is reached. Dropps further teaches that “one or more” receive buffers may be powered down and credit adjusted accordingly. (Dropps col. 6, ll. 25-29 and col. 9, ll. 9-35.). Bhooma is cited for its technique of reducing receive window size until a minimum size is reached. (See rejection of claim 1 above.). In other words Dropps teaches that the thermal limit may trigger a window reduction, and Bhooma improves on Dropps’ teaching by providing a technique that can incrementally reduce a window until a limit is met, improving resource allocation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187